Citation Nr: 0613704	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of the left kidney with residual nerve damage, as a result of 
medical care received at the Portland, Oregon VA Medical 
Center (VAMC).


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946 and from July 1947 to April 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO rating decision, which denied 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of the left kidney with residual 
nerve damage, as a result of medical care received at the 
Portland VAMC.

In February 2006, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence in the form of a VA medical statement, 
statements of a friend and brother, a photograph, and records 
of VA appointments, which are relevant to the claim on 
appeal.  The evidence was accompanied by an appropriate 
waiver of RO initial consideration of the evidence (see 38 
C.F.R. § 19.37).

The Board notes that the veteran is currently 81 years of 
age.  He is advised that due to his advanced age, he or his 
representative may submit a motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  




REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
ensure due process has been afforded to the veteran.

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In that regard, it is 
noted that in a VCAA notice letter sent to the veteran in 
June 2003, the RO had not properly informed him of the 
evidence needed to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151.  In particular, the June 2003 
letter did not notify him that to prevail in his claim he 
requires not only that the VA treatment in question resulted 
in additional disability, but also that the proximate cause 
of the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  Thus, the RO should 
provide proper notification.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, a VA physician has furnished medical opinions in July 
2003 and April 2004, which address the veteran's left 
nephrectomy in March 2002 and residual nerve damage.  In the 
July 2003 report, she indicated that the claims file did not 
contain the CT scan of the veteran's abdomen dated November 
13, 2000, which reportedly showed a left renal mass.  She 
noted that the November 2000 CT scan was apparently ordered 
from the emergency room when the veteran presented with 
abdominal pain.  While the RO has obtained electronic copies 
of the veteran's record from October 2000, the November 2000 
CT scan of the abdomen has not been associated with the 
claims file.  Another attempt should be made to obtain the 
November 2000 CT scan.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Third, it is the Board's judgment that another medical 
opinion should be sought in relation to the veteran's claim.  
He argues in part that his medical condition would have been 
otherwise had the VA tested the left renal mass shown by 
studies in 2000, rather than wait a year before diagnosing 
renal cancer after additional studies were conducted in 
December 2001.  He suggests that had the VA acted earlier, he 
may have been able to undergo radiation or chemotherapy and 
would still have his left kidney, without the nerve damage 
from the nephrectomy.  The VA physician in July 2003 noted 
that the veteran did not appear to have suffered from 
progression of disease, with regard to the delay in diagnosis 
of renal cancer.  However, she did not address whether there 
would have been any difference in the veteran's medical 
condition had he been treated initially, and if so whether 
any additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault because the VA delayed treatment 
following the identification of the left renal mass in 
November 2000.  Thus, the RO should arrange for another VA 
physician, preferably one with expertise in the area of renal 
oncology, to review the veteran's claims file and render an 
opinion relevant to the delay of VA treatment in this case 
and to whether there was any additional disability on account 
of the delay.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification action 
required by the VCAA and its implementing 
regulations is completed.  Specifically, 
the RO should ensure that the veteran has 
been notified of what evidence is 
necessary to substantiate his claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of the left 
kidney with residual nerve damage, as a 
result of medical care received at the 
Portland VAMC.  That is, the evidence 
required includes evidence not only that 
the VA treatment in question resulted in 
additional disability, but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the treatment, or that the 
proximate cause of the additional 
disability was an event that was not 
reasonably foreseeable.

2.  The RO should take appropriate steps 
to obtain, for association with the 
claims folder, a copy of the VA CT scan 
report of the veteran's abdomen dated 
November 13, 2000, as referred to in the 
December 2001 VA CT scan report of the 
abdomen and in the July 2003 report of a 
VA physician.  The RO should notate its 
efforts to obtain the report in the 
claims file, particularly if the report 
is unavailable.  
 
3.  Upon completion of the foregoing, the 
RO should arrange to have a VA physician, 
preferably a renal oncologist, review the 
claims file and render an opinion 
addressing the following questions:  (a) 
did the veteran's VA physicians fail to 
diagnose and/or treat his left renal 
tumor at the time the left renal mass was 
identified by CT scan of the abdomen in 
November 2000; (2) should a VA physician, 
exercising the degree of skill and care 
ordinarily required of the medical 
profession, reasonably have diagnosed the 
veteran's left renal cancer and rendered 
treatment at the time that the left renal 
mass was identified by CT scan of the 
abdomen in November 2000; and (3) did the 
veteran suffer disability that probably 
(i.e., a 50 percent or more probability) 
would have been prevented had proper 
diagnosis and treatment been rendered at 
the time that the left renal mass was 
identified by CT scan of the abdomen in 
November 2000.  A complete rationale 
should be provided for any conclusions 
reached.  If the physician deems it 
necessary, the RO should arrange to have 
the veteran examined in conjunction with 
the preparation of the medical opinion.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


